Citation Nr: 0727518	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-02 838	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left toe 
injury.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for residuals of a left toe injury.

The veteran requested a personal hearing before a Member of 
the Board at the RO in his December 2004 substantive appeal.  
The veteran failed to report for his scheduled hearing in 
August 2006.  The request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).


VACATUR

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).

A Board decision was issued on September 29, 2006 which 
denied the veteran's claim for service connection for 
residuals of a left great toe injury.

On August 22, 2006, the veteran submitted additional medical 
evidence to the Board.  That additional evidence was timely 
submitted but had not been associated with the claims file 
and, therefore, was not considered prior to the issuance of 
the September 29, 2006 decision.  In this case issuance of a 
decision without consideration of the additional evidence was 
a denial of due process.  Accordingly, the Board vacates its 
September 29, 2006 decision in this matter.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.904.

In view of the Board's order vacating the September 29, 2006, 
Board decision addressing the issue of service connection for 
residuals of a left great toe injury, a remand is being 
simultaneously rendered on that matter, and that remand will 
be entered as if the September 29, 2006 Board decision had 
never been issued.




ORDER

The Board's September 29, 2006 decision in the above-
captioned appeal is vacated.




	                        
____________________________________________
	MICHELLE L. KANE
	Chief Veterans Law Judge, Board of Veterans' Appeals


